Name: Commission Regulation (EEC) No 800/93 of 1 April 1993 amending Regulation (EEC) No 2919/92 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export after processing
 Type: Regulation
 Subject Matter: marketing;  food technology;  competition;  animal product;  trade
 Date Published: nan

 No L 80/ 16 Official Journal of the European Communities 2. 4. 93 COMMISSION REGULATION (EEC) No 800/93 of 1 April 1993 amending Regulation (EEC) No 2919/92 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export after processing HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 2919/92 is hereby amended as follows : ( 1 ) The following sentence is added to the second para ­ graph of Article 5 : 'This shall not apply, however, to sales contracts concluded with the intervention agency from 1 January 1993.' (2) The following paragraph is added to Article 5 : 'The national authorities shall take all measures neces ­ sary to ensure the effective application of Article 1 , in particular by ensuring that processed products are accurately identified to enable the relationship between quantities covered by contracts concluded from 1 January 1993 and exported products to be established.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 13 (1 ) thereof, Whereas Commission Regulation (EEC) No 2919/92 provides for the sale of forequarters held by the Italian, French and German intervention agencies for processing and subsequent export ; whereas Article 5 of the said Regulation lays down, in particular, that the refunds and the agricultural conversion rate to be used should be those applying on 15 October 1992 ; Whereas application of the provisions of Regulation (EEC) No 3813/92 has changed certain of the economic conditions for the conclusion under Regulation (EEC) No 2919/92 of sales contracts from 1 January 1993 ; whereas Article 13 ( 1 ) lays down transitional measures to facilitate the initial application of Regulation (EEC) No 3813/92 ; whereas to correct the economic conditions for the abovementioned contracts, it should be laid down, as a transitional measure, that the refund and the agricul ­ tural conversion rate to be used should be those applying on the day the export declaration for the products exported is accepted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 .